 



Code Green Apparel Corp. 8-K [cgac-8k_062316.htm]

 

Exhibit 10.2

 



 

CODE GREEN APPAREL CORP.
FORM OF EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into this ____
day of _______ 2016, to be effective as of the Effective Date as defined below
between Code Green Apparel Corp., a Nevada corporation (the “Company”), and
[Executive] (“Executive”) (each of the Company and Executive are referred to
herein as a “Party”, and collectively referred to herein as the “Parties”).

 

W I T N E S S E T H:

  WHEREAS, the Company desires to obtain the services of the Executive, and the
Executive desires to be employed by the Company upon the terms and conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the premises, the agreements herein
contained and other good and valuable consideration, receipt and sufficiency of
which are hereby acknowledged, the Parties hereto agree as of the Effective Date
as follows:

 

ARTICLE I.
EMPLOYMENT; TERM; DUTIES

1.1.

Employment. Pursuant to the terms and conditions hereinafter set forth, the
Company hereby employs Executive, and Executive hereby accepts such employment,
as an Executive Vice President of the Company for a period beginning on the
Effective Date and ending on the one (1) year anniversary of the Effective Date
(the “Initial Term”); provided that this Agreement shall automatically extend
for additional one (1) year periods after the Initial Term (each an “Automatic
Renewal Term” and the Initial Term together with all Automatic Renewal Terms, if
any, the “Term”) in the event that neither Party provides the other written
notice of their intent not to automatically extend the term of this Agreement at
least thirty (30) days prior to the end of the Initial Term or any Automatic
Renewal Term, as applicable (each a “Non-Renewal Notice”).

1.2.

Duties and Responsibilities. Executive, as Executive Vice President, shall
devote his full-time, attention, and energies to the business of the Company and
will diligently and to the best of his ability perform all duties incident to
his employment hereunder, shall perform such administrative, managerial and
executive duties for the Company (i) as are prescribed by applicable job
specifications for the Executive Vice President of a public company the size and
nature of the Company, including, but not limited to managing (or co-managing in
the discretion of the Company) and aggressively driving all aspects of the
Company’s sales initiatives, including, but not limited to corporate apparel,
uniforms and accessories, (ii) as may be prescribed by the Bylaws of the
Company, (iii) as are customarily vested in and incidental to such position, and
(iv) as may be assigned to him from time to time by the Board of Directors of
the Company (the “Board”).

1.3.

Other Activities. The Company expressly acknowledges that Executive may:

1.3.1

make and manage personal business investments of Executive’s choice without
consulting the Board;

1.3.2

serve in any capacity with any non-profit civic, educational or charitable
organization; and

1.3.3

undertake any other actions, business transactions, agreements and undertakings
which the Executive has received approval of the Board of Directors to enter
into and/or undertake, provided that

1.3.4

Executive shall undertake only such actions or services that do not interfere
with the Executive’s obligations hereunder.



April 1, 2016Page 1 of 14
[ Executive ]Initials ___/ ___

 

 

1.4.

Covenants of Executive.

1.4.1

Best Efforts. Executive shall devote his best efforts to the business and
affairs of the Company. Executive shall perform his duties, responsibilities and
functions to the Company hereunder to the best of his abilities in a diligent,
trustworthy, professional and efficient manner and shall comply, in all material
respects, with all rules and regulations of the Company (and special
instructions of the Board, if any) and all other rules, regulations, guides,
handbooks, procedures and policies applicable to the Company and its business in
connection with his duties hereunder, including all United States federal and
state securities laws applicable to the Company.

1.4.2

Records. Executive shall use his best efforts and skills to truthfully,
accurately, and promptly prepare, maintain, and preserve all records and reports
that the Company may, from time to time, request or require, fully account for
all money, records, equipment, materials, or other property belonging to the
Company of which he may have custody, and promptly pay and deliver the same
whenever he may be directed to do so by the Board.

1.4.3

Compliance. Executive shall use his best efforts to maintain the Company’s
compliance with all rules and regulations of the Securities and Exchange
Commission (“SEC”), and reporting requirements for publicly traded companies
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

1.5.

Location of Executive’s Principal Office. During the Term, the Executive’s
principal office shall be in the Company’s Dallas office, unless mutually agreed
otherwise by the Executive and the Company.

1.6.

Effective Date. The “Effective Date” of this Agreement shall be April 1, 2016.

 

ARTICLE II.
COMPENSATION AND OTHER BENEFITS

2.1.

Base Salary. So long as this Agreement remains in effect, for all services
rendered by Executive hereunder and all covenants and conditions undertaken by
the Parties pursuant to this Agreement, the Company shall pay, and Executive
shall accept, as compensation, a monthly base salary (“Base Salary”) as follows,
beginning at the start of the first full month after the Effective Date:

2.1.1

[____] for the first two full calendar months following the Effective Date (the
“First Two Months”);

2.1.2

[____] for the first full two calendar months following the end of the First Two
Months (the “Second Two Months”); and

2.1.3

[____] per month thereafter during the Term of this Agreement.

2.2.

Payment of Base Salary. The Base Salary shall be payable in regular installments
in accordance with the normal payroll practices of the Company, in effect from
time to time, but in any event no less frequently than on a monthly basis. For
so long as Executive is employed hereunder, beginning on December 31, 2016, and
on each December 31st thereafter, the Base Salary may be increased as determined
by the Board of Directors in its sole and absolute discretion. Such increase in
salary, if any, shall be documented in the Company’s records, but shall not
require the Parties enter into a new or amended form of this Agreement.



April 1, 2016Page 2 of 14
[ Executive ]Initials ___/ ___

 

 

2.3.

Equity Consideration. Within thirty (30) days of the Parties entry into this
Agreement, the Company shall issue Executive [3,750,000/3,250,000] restricted
shares of common stock of the Company, which shall be subject to vesting and
forfeiture pursuant to the terms of the Restricted Stock Agreement attached
hereto as Exhibit A (the “Shares”).

2.4.

Commissions.

2.4.1

In addition to the Base Salary, and subject to the remaining terms and
conditions of this Section 2.4 and this Agreement, the Executive shall earn:

(i)

a commission on Company Net Sales to accounts other than on “On the Border”,
“Sports Clips” and “7-Eleven”, determined on a case by case basis in the
reasonable discretion of the Company (the “Market Commission”). The Market
Commission rate will be set by the Company from time to time and from account to
account, based upon the Net Sales and Net Profit of all shipments to specific
accounts or programs originated through the Executive’s personal direct sales
efforts as determined in the reasonable discretion of the Company; and

(ii)

a commission equal to 1.50% of all Net Sales shipped by the Company (and paid by
customers), after the Effective Date and through the Term, for on “On the
Border”, “Sports Clips” and “7-Eleven” accounts (the “Sales Commission”, and
together with the Market Commission, the “Commissions”).

2.4.2

The Commissions shall be paid in cash no later than the end of the calendar
month following the month during which the Company has received payment of such
applicable underlying Net Sales and/or Net Profit, as applicable, or part
thereof, unless otherwise agreed between the Company and Executive. “Net Sales”
shall mean gross sales generated by the Company, less (i) returns, (ii)
discounts, (iii) adjustments, (iv) allowances, and (v) any and all payments made
to 10Star, LLC or the current or former equity owners thereof (“10Star”) in
accordance with the terms of an Asset Purchase Agreement between the Company and
10Star (which such parties currently plan to enter into as of the date of this
Agreement), until such time as the cash portion of the purchase price of the
Company’s purchase of assets from 10Star pursuant to the terms of the Asset
Purchase Agreement have been satisfied in full. “Net Profits” shall mean Net
Sales less Expenses. “Expenses” shall mean the cost of all raw materials,
production costs, design and manufacturing costs, commissions, shipping and
handling costs, taxes, marketing, labor costs and other expenses associated with
the marketing and sale of the Company’s products. For the sake of clarity all
Commissions payable or due pursuant to this Section 2.4 shall cease being
payable and shall cease being due upon the termination of this Agreement,
provided that any commissions due to the Executive for Net Sales and/or Net
Profits generated by the Company through the date of termination, the payment of
which has been received by the Company, but not yet paid by the Company to
Executive, shall be paid by the Company to Executive promptly upon such
termination.

2.5.

Business Expenses. So long as this Agreement is in effect, the Company shall
reimburse Executive for all reasonable, out-of-pocket business expenses incurred
in the performance of his duties hereunder consistent with the Company’s
policies and procedures, in effect from time to time, with respect to travel,
entertainment, communications, technology/equipment and other business expenses
customarily reimbursed to senior executives of the Company in connection with
the performance of their duties on behalf of the Company.

2.6.

Vacation. Executive will be entitled to 15 days of paid time-off (“PTO”) per
year. PTO days shall accrue beginning on the 1st of January for each year during
the term of this Agreement. Unused PTO days shall expire on December 31 of each
year and shall not roll over into the next year. Other than the use of PTO days
for illness or personal emergencies, PTO days must be pre-approved by the
Company.

 

April 1, 2016Page 3 of 14
[ Executive ]Initials ___/ ___

 

 

2.7.

Other Benefits. During the Term, the Executive shall be entitled to participate
in any employee benefit plans or programs for which he is eligible that are
provided by the Company to its management employees, such as retirement, health,
life insurance, and disability plans, vacation and sick leave policies, business
expense reimbursement policies that the Company has in effect from time to time,
and stock option plan, life, health, accident, disability insurance plans,
pension plans and retirement plans, in effect from time to time (including,
without limitation, any incentive program or discretionary bonus program of the
Company which may be implemented in the future by the Board), to the extent and
on such terms and conditions as the Company customarily makes such plans
available to its senior executives. The Company retains the right to terminate
or alter the terms of any benefit programs that it may establish, provided that
no such termination or alteration shall adversely affect any vested benefit
under any benefit program.

2.8.

Withholding. The Company may deduct from any compensation payable to Executive
(including payments made pursuant to this ARTICLE II or in connection with the
termination of employment pursuant to ARTICLE III of this Agreement) amounts
sufficient to cover Executive’s share of applicable federal, state and/or local
income tax withholding, social security payments, state disability and other
insurance premiums and payments.

ARTICLE III.
TERMINATION OF EMPLOYMENT

3.1.

Termination of Employment. Executive’s employment pursuant to this Agreement
shall terminate on the earliest to occur of the following:

3.1.1

upon the death of Executive;

3.1.2

upon the delivery to Executive of written notice of termination by the Company
if Executive shall suffer a physical or mental disability which renders
Executive, in the reasonable judgment of the Board, unable to perform his duties
and obligations under this Agreement for either 90 consecutive days or 180 days
in any 12-month period;

3.1.3

upon the expiration of the Initial Term, unless a notice of termination pursuant
to Section 1.1 is not given by either Party, in which case upon the expiration
of the first Automatic Renewal Term that such a notice of termination is given
with respect to either Party (if any);

3.1.4

upon delivery to the Company of written notice of termination by Executive for
any reason other than for Good Reason;

3.1.5

upon delivery to Executive of written notice of termination by the Company for
Cause;

3.1.6

upon delivery of written notice of termination from Executive to the Company for
Good Reason, provided, however, prior to any such termination by Executive
pursuant to this Section 3.1.6, Executive shall have advised the Company in
writing within fifteen (15) days of the occurrence of any circumstances that
would constitute Good Reason, and the Company has not cured such circumstances
within 15 days following receipt of Executive’s written notice, with the
exception of only five (5) days written notice in the event the Company reduces
Executive’s salary without Executive’s consent or fails to pay Executive any
compensation due him; or

3.1.7

upon delivery to Executive of written notice of termination by the Company
without Cause.

3.2.

Certain Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:

3.2.1

“Cause” shall mean, in the context of a basis for termination by the Company of
Executive’s employment with the Company, that:

 

April 1, 2016Page 4 of 14
[ Executive ]Initials ___/ ___

 

 

(i)

Executive materially breaches any obligation, duty, covenant or agreement under
this Agreement, which breach is not cured or corrected within thirty (30) days
of written notice thereof from the Company (except for breaches of Section 1.3
and ARTICLE IV of this Agreement, which cannot be cured and for which the
Company need not give any opportunity to cure); or

(ii)

Executive commits any act of misappropriation of funds or embezzlement; or

(iii)

Executive commits any act of fraud; or

(iv)

Executive is indicted of, or pleads guilty or nolo contendere with respect to,
theft, fraud, a crime involving moral turpitude, or a felony under federal or
applicable state law.

3.2.2

“Good Reason” shall mean, in the context of a basis for termination by Executive
of his employment with the Company (a) without Executive’s consent, his position
or duties are modified by the Company to such an extent that his duties are no
longer consistent with the position of Executive Vice President of the Company,
(b) there has been a material breach by the Company of a material term of this
Agreement or Employee reasonably believes that the Company is violating any law
which would have a material adverse effect on the Company’s operations and such
violation continues uncured following thirty (30) days after such breach and
after notice thereof has been provided to the Company by the Executive, or (c)
Executive’s compensation as set forth hereunder is reduced without Executive’s
consent, or the Company fails to pay to Executive any compensation due to him
hereunder upon five (5) days written notice from Executive informing the Company
of such failure.

3.2.3

“Termination Date” shall mean the date on which Executive’s employment with the
Company hereunder is terminated.

3.3.

Effect of Termination. In the event that Executive’s employment hereunder is
terminated in accordance with the provisions of this Agreement, Executive shall
be entitled to the following:

3.4.

3.4.1

If Executive’s employment is terminated pursuant to Section 3.1.1 (death),
Section 3.1.2 (disability), Section 3.1.3 (the end of the Initial Term if either
Party has timely delivered a Non-Renewal Notice as provided in Section 1.1 or
the end of any Automatic Renewal Term pursuant to which either Party has timely
delivered a Non-Renewal Notice as provided in Section 1.1), Section 3.1.4
(without Good Reason by the Executive), or Section 3.1.5 (by the Company for
Cause), Executive shall be entitled to salary accrued through the Termination
Date and no other benefits other than as required under the terms of employee
benefit plans in which Executive was participating as of the Termination Date
and all Commissions and other commissions due pursuant to the terms of this
Agreement shall cease and the Company shall have no obligations to pay such
Commissions or commissions, except for those accrued and unpaid as of the
Termination Date. Additionally, any unvested stock options or equity
compensation (including the Shares) held by Executive shall immediately
terminate and be forfeited (unless otherwise provided in the applicable award)
and any previously vested stock options (or if applicable equity compensation,
including the Shares) shall be subject to terms and conditions set forth in the
applicable Stock Incentive Plan or Equity Compensation Plan, or award agreement,
as such may describe the rights and obligations upon termination of employment
of Executive.



 

April 1, 2016Page 5 of 14
[ Executive ]Initials ___/ ___

 

 

3.4.2

If Executive’s employment is terminated by Executive pursuant to Section 3.1.6
(Good Reason), or pursuant to Section 3.1.7 (without Cause by the Company), (a)
Executive shall be entitled to continue to receive the Base Salary at the rate
in effect upon the Termination Date of employment for six months, payable in
accordance with the Company’s normal payroll practices and policies, as if
Executive’s employment had not terminated (as applicable, the “Severance
Period”); (b) provided Executive elects to receive continued health insurance
coverage through COBRA, the Company will pay Executive’s monthly COBRA
contributions for health insurance coverage, as may be amended from time to time
(less an amount equal to the premium contribution paid by active Company
employees, if any) through the Severance Period; provided, however, that if at
any time Executive is covered by a substantially similar level of health
insurance through subsequent employment or otherwise, the Company’s health
benefit obligations shall immediately cease, and the Company shall have no
further obligation to make COBRA contributions on Executive’s behalf.
Additionally, unvested benefits (whether equity or cash benefits and bonuses
(i.e., the pro rata amount of any such bonus)) will vest immediately upon such
termination and any outstanding stock options previously granted to the
Executive will vest immediately upon such termination and shall be exercisable
by the Executive until the earlier of (A) one (1) year from the date of
termination and (B) the latest date upon which such stock options would have
expired by their original terms under any circumstances; and (c) all Commissions
and other commissions due pursuant to the terms of this Agreement shall cease
and the Company shall have no obligations to pay such Commissions or
commissions, except for those accrued and unpaid as of the Termination Date.
Additionally, all restricted stock awards granted to Executive shall vest
immediately (including the Shares). Executive shall be entitled to no other
post-employment benefits except as provided for under this Section 3.4.2 and for
benefits payable under applicable benefit plans in which Executive is entitled
to participate pursuant to Section 2.7 hereof through the Termination Date,
subject to and in accordance with the terms of such plans.

3.4.3

As a condition to Executive’s right to receive any benefits pursuant to Section
3.4.2 of this Agreement, (A) Executive must execute and deliver to the Company a
written release in form and substance reasonably satisfactory to the Company, of
any and all claims against the Company and all directors and officers of the
Company with respect to all matters arising out of Executive’s employment
hereunder, or the termination thereof (other than claims for entitlements under
the terms of this Agreement or plans or programs of the Company in which
Executive has accrued a benefit); and (B) Executive must not breach any of his
covenants and agreements under Section 1.3 and ARTICLE IV of this Agreement,
which shall continue following the Termination Date.

3.4.4

In the event of termination of Executive’s employment pursuant to Section 3.1.5
(by the Company for Cause), and subject to applicable law and regulations, the
Company shall be entitled to offset against any payments due Executive the loss
and damage, if any, which shall have been suffered by the Company as a result of
the acts or omissions of Executive giving rise to termination. The foregoing
shall not be construed to limit any cause of action, claim or other rights,
which the Company may have against Executive in connection with such acts or
omissions.

3.4.5

Upon termination of Executive’s employment hereunder, or on demand by the
Company during the term of this Agreement, Executive will immediately deliver to
the Company, and will not keep in his possession, recreate or deliver to anyone
else, any and all Company property, as well as all devices and equipment
belonging to the Company (including computers, handheld electronic devices,
telephone equipment, and other electronic devices), Company credit cards,
records, data, notes, notebooks, reports, files, proposals, lists,
correspondence, specifications, drawings blueprints, sketches, materials,
photographs, charts, all documents and property, and reproductions of any of the
aforementioned items that were developed by Executive pursuant to his employment
with the Company, obtained by Executive in connection with his employment with
the Company, or otherwise belonging to the Company, its successors or assigns,
including, without limitation, those records maintained pursuant to this
Agreement.

3.4.6

Executive also agrees to keep the Company advised of his home and business
address for a period of two (2) years after termination of Executive’s
employment hereunder, so that the Company can contact Executive regarding his
continuing obligations provided by this Agreement. In the event that Executive’s
employment hereunder is terminated, Executive agrees to grant consent to
notification by the Company to Executive’s new employer about his obligations
under this Agreement.

3.4.7

Consulting. During the sixty day period following any termination of this
Agreement pursuant to Section 3.1.3, Section 3.1.4, Section 3.1.6, or Section
3.1.7, Executive shall be available, subject to his other reasonable commitments
or obligations made or incurred in mitigation of the termination of his
employment, by telephone, email or fax, as a consultant to the Company, with
payment by the Company of $50 per hour, plus reasonable documented expenses, to
consult with its officers and directors regarding projects and/or tasks as
defined by the Board.

 

April 1, 2016Page 6 of 14
[ Executive ]Initials ___/ ___

 

ARTICLE IV.

INVENTIONS; CONFIDENTIAL/TRADE SECRET INFORMATION

AND RESTRICTIVE COVENANTS

 

4.1.

Inventions. All processes, technologies and inventions relating to the business
of the Company (collectively, “Inventions”), including new contributions,
improvements, ideas, discoveries, trademarks and trade names, conceived,
developed, invented, made or found by Executive, alone or with others, during
his employment by the Company, whether or not patentable and whether or not
conceived, developed, invented, made or found on the Company’s time or with the
use of the Company’s facilities or materials, shall be the property of the
Company and shall be promptly and fully disclosed by Executive to the Company.
Executive shall perform all necessary acts (including, without limitation,
executing and delivering any confirmatory assignments, documents or instruments
requested by the Company) to assign or otherwise to vest title to any such
Inventions in the Company and to enable the Company, at its sole expense, to
secure and maintain domestic and/or foreign patents or any other rights for such
Inventions.

4.2.

Confidential/Trade Secret Information/Non-Disclosure.

4.2.1

Confidential/Trade Secret Information Defined. During the course of Executive’s
employment, Executive will have access to various Confidential/Trade Secret
Information of the Company and information developed for the Company. For
purposes of this Agreement, the term “Confidential/Trade Secret Information” is
information that is not generally known to the public and, as a result, is of
economic benefit to the Company in the conduct of its business, and the business
of the Company’s subsidiaries. Executive and the Company agree that the term
“Confidential/Trade Secret Information” includes but is not limited to all
information developed or obtained by the Company, including its affiliates, and
predecessors, and comprising the following items, whether or not such items have
been reduced to tangible form (e.g., physical writing, computer hard drive,
disk, tape, e-mail, etc.): all methods, techniques, processes, ideas, research
and development, product designs, engineering designs, plans, models, production
plans, business plans, add-on features, trade names, service marks, slogans,
forms, pricing structures, menus, business forms, marketing programs and plans,
layouts and designs, financial structures, operational methods and tactics, cost
information, the identity of and/or contractual arrangements with suppliers
and/or vendors, accounting procedures, and any document, record or other
information of the Company relating to the above. Confidential/Trade Secret
Information includes not only information directly belonging to the Company
which existed before the date of this Agreement, but also information developed
by Executive for the Company, including its subsidiaries, affiliates and
predecessors, during the term of Executive’s employment with the Company.
Confidential/Trade Secret Information does not include any information which (a)
was in the lawful and unrestricted possession of Executive prior to its
disclosure to Executive by the Company, its subsidiaries, affiliates or
predecessors, (b) is or becomes generally available to the public by lawful acts
other than those of Executive after receiving it, or (c) has been received
lawfully and in good faith by Executive from a third party who is not and has
never been an executive of the Company, its subsidiaries, affiliates or
predecessors, and who did not derive it from the Company, its subsidiaries,
affiliates or predecessors.

4.2.2

Restriction on Use of Confidential/Trade Secret Information. Executive agrees
that his use of Confidential/Trade Secret Information is subject to the
following restrictions for an indefinite period of time so long as the
Confidential/Trade Secret Information has not become generally known to the
public:

(i)

Non-Disclosure. Executive agrees that he will not publish or disclose, or allow
to be published or disclosed, Confidential/Trade Secret Information to any
person without the prior written authorization of the Company unless pursuant to
or in connection with Executive’s job duties to the Company under this
Agreement; and

(ii)

Non-Removal/Surrender. Executive agrees that he will not remove any
Confidential/Trade Secret Information from the offices of the Company or the
premises of any facility in which the Company is performing services, except
pursuant to his duties under this Agreement. Executive further agrees that he
shall surrender to the Company all documents and materials in his possession or
control which contain Confidential/Trade Secret Information and which are the
property of the Company upon the termination of his employment with the Company,
and that he shall not thereafter retain any copies of any such materials.

 

April 1, 2016Page 7 of 14
[ Executive ]Initials ___/ ___

 



4.2.3

Prohibition Against Unfair Competition/ Non-Solicitation of Customers. Executive
agrees that at no time after his employment with the Company will he engage in
competition with the Company while making any use of the Confidential/Trade
Secret Information, or otherwise exploit or make use of the Confidential/Trade
Secret Information. Executive agrees that during the twelve-month period
following the Termination Date, he will not directly or indirectly accept or
solicit, in any capacity, the business of any customer of the Company with whom
Executive worked or otherwise had access to the Confidential/Trade Secret
Information pertaining to the Company’s business with such customer during the
last year of Executive’s employment with the Company, or solicit, directly or
indirectly, or encourage any of the Company’s customers or suppliers to
terminate their business relationship with the Company, or otherwise interfere
with such business relationships.

4.3.

Non-Solicitation of Employees. Executive agrees that during the twelve-month
period following the Termination Date, he shall not, directly or indirectly,
solicit or otherwise encourage any employees of the Company to leave the employ
of the Company, or solicit, directly or indirectly, any of the Company’s
employees for employment.

4.4.

Non-Solicitation During Employment. During his employment with the Company,
Executive shall not: (a) interfere with the Company’s business relationship with
its customers or suppliers, (b) solicit, directly or indirectly, or otherwise
encourage any of the Company’s customers or suppliers to terminate their
business relationship with the Company, or (c) solicit, directly or indirectly,
or otherwise encourage any employees of the Company to leave the employ of the
Company, or solicit any of the Company’s employees for employment.

4.5.

Conflict of Interest. During Executive’s employment with the Company, Executive
must not engage in any work, paid or unpaid, that creates an actual conflict of
interest with the Company. If the Company or the Executive have any question as
to the actual or apparent potential for a conflict of interest, either shall
raise the issue formally to the other, and if appropriate and necessary the
issue shall be put to the Board of Directors of the Company for consideration
and approval or non-approval, which approval or non-approval the Executive
agrees shall be binding on the Executive.

4.6.

Breach of Provisions. If Executive materially breaches any of the provisions of
this ARTICLE IV, or in the event that any such breach is threatened by
Executive, in addition to and without limiting or waiving any other remedies
available to the Company at law or in equity, the Company shall be entitled to
immediate injunctive relief in any court, domestic or foreign, having the
capacity to grant such relief, to restrain any such breach or threatened breach
and to enforce the provisions of this ARTICLE IV.

4.7.

Reasonable Restrictions. The Parties acknowledge that the foregoing
restrictions, as well as the duration and the territorial scope thereof as set
forth in this ARTICLE IV, are under all of the circumstances reasonable and
necessary for the protection of the Company and its business.

4.8.

Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 1.3, Section 4.1 Section 4.2, Section 4.4 or Section 4.5 hereof would be
inadequate and, in recognition of this fact, Executive agrees that, in the event
of such a breach or threatened breach, in addition to any remedies at law, the
Company, without posting any bond, shall be entitled to obtain equitable relief
in the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.

 

April 1, 2016Page 8 of 14
[ Executive ]Initials ___/ ___

 

ARTICLE V.

INDEMNIFICATION

5.1.

The Company agrees to indemnify Executive and hold Executive harmless from and
against any and all losses, claims, damages, liabilities and costs (and all
actions in respect thereof and any legal or other expenses in giving testimony
or furnishing documents in response to a subpoena or otherwise), including,
without limitation, the costs of investigating, preparing or defending any such
action or claim, whether or not in connection with litigation in which Executive
is a party, as and when incurred, directly or indirectly caused by, relating to,
based upon or arising out of any work performed by Executive in connection with
this Agreement to the full extent permitted by the Nevada Revised Statutes, and
by the Articles of Incorporation and Bylaws of the Company, as may be amended
from time to time, and pursuant to any indemnification agreement between
Executive and the Company.

5.2.

The indemnification provision of this ARTICLE V shall be in addition to any
liability which the Company may otherwise have to Executive.

5.3.

If any action, proceeding or investigation is commenced as to which Executive
proposes to demand such indemnification, Executive shall notify the Company with
reasonable promptness. Executive shall have the right to retain counsel of
Executive’s own choice to represent Executive and the Company shall pay all
reasonable fees and expenses of such counsel; and such counsel shall, to the
fullest extent consistent with such counsel’s professional responsibilities,
cooperate with the Company and any counsel designated by the Company. The
Company shall be liable for any settlement of any claim against Executive made
with the Company’s written consent, which consent shall not be unreasonably
withheld or delayed, to the fullest extent permitted by the Nevada Revised
Statutes and the Articles of Incorporation and Bylaws of the Company, as may be
amended from time to time. 

ARTICLE VI.

ARBITRATION

6.1.

Scope. To the fullest extent permitted by law, Executive and the Company agree
to the binding arbitration of any and all controversies, claims or disputes
between them arising out of or in any way related to this Agreement, the
employment relationship between the Company and Executive and any disputes upon
termination of employment, including but not limited to breach of contract,
tort, discrimination, harassment, wrongful termination, demotion, discipline,
failure to accommodate, family and medical leave, compensation or benefits
claims, constitutional claims; and any claims for violation of any local, state
or federal law, statute, regulation or ordinance or common law. For the purpose
of this agreement to arbitrate, references to “Company” include all subsidiaries
or related entities and their respective executives, supervisors, officers,
directors, agents, pension or benefit plans, pension or benefit plan sponsors,
fiduciaries, administrators, affiliates and all successors and assigns of any of
them, and this agreement to arbitrate shall apply to them to the extent
Executive’s claims arise out of or relate to their actions on behalf of the
Company.

6.2.

Arbitration Procedure. To commence any such arbitration proceeding, the Party
commencing the arbitration must provide the other Party with written notice of
any and all claims forming the basis of such right in sufficient detail to
inform the other Party of the substance of such claims. In no event shall this
notice for arbitration be made after the date when institution of legal or
equitable proceedings based on such claims would be barred by the applicable
statute of limitations. The arbitration will be conducted in Laguna Beach,
California, by a single neutral arbitrator and in accordance with the
then-current rules for resolution of employment disputes of the American
Arbitration Association (“AAA”). The Arbitrator is to be selected by the mutual
agreement of the Parties. If the Parties cannot agree, the Superior Court will
select the arbitrator. The Parties are entitled to representation by an attorney
or other representative of their choosing. The arbitrator shall have the power
to enter any award that could be entered by a judge of the trial court of the
State of California, and only such power, and shall follow the law. The award
shall be binding and the Parties agree to abide by and perform any award
rendered by the arbitrator. The arbitrator shall issue the award in writing and
therein state the essential findings and conclusions on which the award is
based. Judgment on the award may be entered in any court having jurisdiction
thereof. The losing Party in the arbitration hearing shall bear the costs of the
arbitration filing and hearing fees and the cost of the arbitrator.



April 1, 2016Page 9 of 14
[ Executive ]Initials ___/ ___

 

 

ARTICLE VII.

MISCELLANEOUS

7.1.

Binding Effect; Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective legal representatives, heirs,
successors and assigns. Executive may not assign any of his rights or
obligations under this Agreement. The Company may assign its rights and
obligations under this Agreement to any successor entity.

 

7.2.

Notices. Any notice provided for herein shall be in writing and shall be deemed
to have been given or made (a) when personally delivered or (b) when sent by
telecopier and confirmed within 48 hours by letter mailed or delivered to the
Party to be notified at its or his address set forth herein; or three (3) days
after being sent by registered or certified mail, return receipt requested (or
by equivalent currier with delivery documentation such as FEDEX or UPS) to the
address of the other Party set forth or to such other address as may be
specified by notice given in accordance with this Section 7.2: 

 

If to the Company:

Code Green Apparel Corp.

31642 Pacific Coast Highway, Ste 102

Laguna Beach, California 92651

Telephone: (866) 660-8156

Attention: Secretary

 

If to the Executive:

[Executive]

(Address and contact information on file) 

 

7.3.

Severability. If any provision of this Agreement, or portion thereof, shall be
held invalid or unenforceable by a court of competent jurisdiction, such
invalidity or unenforceability shall attach only to such provision or portion
thereof, and shall not in any manner affect or render invalid or unenforceable
any other provision of this Agreement or portion thereof, and this Agreement
shall be carried out as if any such invalid or unenforceable provision or
portion thereof were not contained herein. In addition, any such invalid or
unenforceable provision or portion thereof shall be deemed, without further
action on the part of the Parties hereto, modified, amended or limited to the
extent necessary to render the same valid and enforceable.

 

April 1, 2016Page 10 of 14
[ Executive ]Initials ___/ ___

 

7.4.

Waiver. No waiver by a Party of a breach or default hereunder by the other Party
shall be considered valid, unless expressed in a writing signed by such first
Party, and no such waiver shall be deemed a waiver of any subsequent breach or
default of the same or any other nature.

7.5.

Entire Agreement. This Agreement, including the Exhibits hereto, sets forth the
entire agreement between the Parties with respect to the subject matter hereof,
and supersedes any and all prior agreements between the Company and Executive,
whether written or oral, relating to any or all matters covered by and contained
or otherwise dealt with in this Agreement. This Agreement does not constitute a
commitment of the Company with regard to Executive’s employment, express or
implied, other than to the extent expressly provided for herein.

7.6.

Amendment. No modification, change or amendment of this Agreement or any of its
provisions shall be valid, unless in a writing signed by the Parties and
approved by the Board.

7.7.

Authority. The Parties each represent and warrant that it/he has the power,
authority and right to enter into this Agreement and to carry out and perform
the terms, covenants and conditions hereof.

7.8.

Attorneys’ Fees. If either Party hereto commences an arbitration or other action
against the other Party to enforce any of the terms hereof or because of the
breach by such other Party of any of the terms hereof, the prevailing Party
shall be entitled, in addition to any other relief granted, to all actual
out-of-pocket costs and expenses incurred by such prevailing Party in connection
with such action, including, without limitation, all reasonable attorneys’ fees,
and a right to such costs and expenses shall be deemed to have accrued upon the
commencement of such action and shall be enforceable whether or not such action
is prosecuted to judgment.

  

April 1, 2016Page 11 of 14
[ Executive ]Initials ___/ ___

 

 

7.9.

Construction. When used in this Agreement, unless a contrary intention appears:
(i) a term has the meaning assigned to it; (ii) “or” is not exclusive; (iii)
“including” means including without limitation; (iv) words in the singular
include the plural and words in the plural include the singular, and words
importing the masculine gender include the feminine and neuter genders; (v) any
agreement, instrument or statute defined or referred to herein or in any
instrument or certificate delivered in connection herewith means such agreement,
instrument or statute as from time to time amended, modified or supplemented and
includes (in the case of agreements or instruments) references to all
attachments thereto and instruments incorporated therein; (vi) the words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision hereof; (vii) references contained herein to Article, Section,
Schedule and Exhibit, as applicable, are references to Articles, Sections,
Schedules and Exhibits in this Agreement unless otherwise specified; (viii)
references to “writing” include printing, typing, lithography and other means of
reproducing words in a visible form, including, but not limited to email; (ix)
references to “dollars”, “Dollars” or “$” in this Agreement shall mean United
States dollars; (x) reference to a particular statute, regulation or Law means
such statute, regulation or Law as amended or otherwise modified from time to
time; (xi) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein); (xii) unless otherwise stated in this Agreement, in the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”; (xiii) references to “days” shall mean calendar days;
and (xiv) the paragraph headings contained in this Agreement are for convenience
only, and shall in no manner be construed as part of this Agreement.

7.10.

Governing Law. This Agreement, and all of the rights and obligations of the
Parties in connection with the employment relationship established hereby, shall
be governed by and construed in accordance with the substantive laws of the
State of Nevada without giving effect to principles relating to conflicts of
law.

7.11.

Survival. The termination of Executive’s employment with the Company pursuant to
the provisions of this Agreement shall not affect Executive’s obligations to the
Company hereunder which by the nature thereof are intended to survive any such
termination, including, without limitation, Executive’s obligations under
Section 1.3 and ARTICLE IV of this Agreement.

7.12.

Section 280G Safe Harbor Cap. In the event it shall be determined that any
payment or distribution or any part thereof of any type to or for the benefit of
Executive whether pursuant to the Agreement or any other agreement between
Executive and the Company, or any person or entity that acquires ownership or
effective control the Company or ownership of a substantial portion of the
Company’s assets (within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended, and the regulations thereunder (the “Code”)) whether
paid or payable or distributed or distributable pursuant to the terms of the
Agreement or any other agreement, (the “Total Payments”), is or will be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
the Total Payments shall be reduced to the maximum amount that could be paid to
Executive without giving rise to the Excise Tax (the “Safe Harbor Cap”), if the
net after-tax payment to Executive after reducing Executive’s Total Payments to
the Safe Harbor Cap is greater than the net after-tax (including the Excise Tax)
payment to Executive without such reduction. The reduction of the amounts
payable hereunder, if applicable, shall be made by reducing first the payment
made pursuant to the Agreement and then to any other agreement that triggers
such Excise Tax, unless an alternative method of reduction is elected by
Executive. All mathematical determinations, and all determinations as to whether
any of the Total Payments are “parachute payments” (within the meaning of
Section 280G of the Code), that are required to be made under ARTICLE III,
including determinations as to whether the Total Payments to Executive shall be
reduced to the Safe Harbor Cap and the assumptions to be utilized in arriving at
such determinations, shall be made by a nationally recognized accounting firm
selected by the Company (the “Accounting Firm”). If the Accounting Firm
determines that the Total Payments to Executive shall be reduced to the Safe
Harbor Cap (the “Cutback Payment”) and it is established pursuant to a final
determination of a court or an Internal Revenue Service (the “IRS”) proceeding
which has been finally and conclusively resolved, that the Cutback Payment is in
excess of the limitations provided in this Section 7.12 (hereinafter referred to
as an “Excess Payment”), such Excess Payment shall be deemed for all purposes to
be an overpayment to Executive made on the date such Executive received the
Excess Payment and Executive shall repay the Excess Payment to the Company on
demand; provided, however, if Executive shall be required to pay an Excise Tax
by reason of receiving such Excess Payment (regardless of the obligation to
repay the Company), Executive shall not be required to repay the Excess Payment
(if Executive has already repaid such amount, the Company shall refund the
amount to the Executive), and the Company shall pay Executive an amount equal to
the difference between the Total Payments and the Safe Harbor Cap (provided that
such amount has previously been repaid by the Executive or not previously paid
by the Company).

 

April 1, 2016Page 12 of 14
[ Executive ]Initials ___/ ___

 

 

7.13.

Section 409A and 457A Compliance. To the extent applicable, this Agreement is
intended to meet the requirements of Section 409A and 457A of the Code, and
shall be interpreted and construed consistent with that intent. For purposes of
this Agreement, each payment under this Agreement shall be considered a
“separate payment” and not as part of a series of payments for purposes of
Section 409A.

7.14.

Clawback. Notwithstanding any provision in this Agreement to the contrary, any
portion of the payments and benefits provided under this Agreement, as well as
any other payments and benefits which the Executive receives pursuant to a
Company plan or other arrangement, shall be subject to a clawback to the extent
necessary to comply with the requirements of the Dodd-Frank Wall Street Reform
and Consumer Protection Act or any Securities and Exchange Commission rule.

7.15.

Legal Counsel. Executive acknowledges and warrants that (A) he has been advised
that Executive’s interests may be different from the Company’s interests, (B) he
has been afforded a reasonable opportunity to review this Agreement, to
understand its terms and to discuss it with an attorney and/or financial advisor
of his choice and (C) he knowingly and voluntarily entered into this Agreement.
The Company and Executive shall each bear their own costs and expenses in
connection with the negotiation and execution of this Agreement.

7.16.

Counterparts, Effect of Facsimile, Emailed and Photocopied Signatures. This
Agreement and any signed agreement or instrument entered into in connection with
this Agreement, and any amendments hereto or thereto, may be executed in one or
more counterparts, all of which shall constitute one and the same instrument.
Any such counterpart, to the extent delivered by means of a facsimile machine or
by .pdf, .tif, .gif, .peg or similar attachment to electronic mail (any such
delivery, an “Electronic Delivery”) shall be treated in all manners and respects
as an original executed counterpart and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any Party, each other Party shall re execute the
original form of this Agreement and deliver such form to all other Parties. No
Party shall raise the use of Electronic Delivery to deliver a signature or the
fact that any signature or agreement or instrument was transmitted or
communicated through the use of Electronic Delivery as a defense to the
formation of a contract, and each such Party forever waives any such defense,
except to the extent such defense relates to lack of authenticity.

7.17.

Interpretation. When used in this Agreement, unless a contrary intention
appears: (i) a term has the meaning assigned to it; (ii) “or” is not exclusive;
(iii) “including” means including without limitation; (iv) words in the singular
include the plural and words in the plural include the singular; (v) any
agreement, instrument or statute defined or referred to herein or in any
instrument or certificate delivered in connection herewith means such agreement,
instrument or statute as from time to time amended, modified or supplemented and
includes (in the case of agreements or instruments) references to all
attachments thereto and instruments incorporated therein; (vi) the words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision hereof; (vii) references contained herein to Article, Section,
Schedule and Exhibit, as applicable, are references to Articles, Sections,
Schedules and Exhibits in this Agreement unless otherwise specified; and (viii)
references to “writing” include printing, typing, lithography and other means of
reproducing words in a visible form, including, but not limited to email.

 

  

[Remainder of page left intentionally blank. Signature page follows]

 

 

April 1, 2016Page 13 of 14
[ Executive ]Initials ___/ ___

 

 

This Agreement contains provisions requiring binding arbitration of disputes. By
signing this Agreement, Executive acknowledges that he (i) has read and
understood the entire Agreement; (ii) has received a copy of it (iii) has had
the opportunity to ask questions and consult counsel or other advisors about its
terms; and (iv) agrees to be bound by it.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.

 



“COMPANY”     CODE GREEN APPAREL CORP.   a Nevada corporation           By:    
  Name: George J. Powell, III   Title: Chief Executive Officer                
“EXECUTIVE”              

[ Executive ]

 

April 1, 2016Page 14 of 14
[ Executive ]Initials ___/ ___

 

 

RESTRICTED STOCK AGREEMENT



Executive

   

Grant Date

 

Number of Restricted Shares

[Executive]     April 1, 2016   [____]            

 

RECITALS:

Code Green Apparel Corp. (the “Company”) and Executive have previously entered
into an Executive Employment Agreement dated March [ ], 2016 (the “Employment
Agreement”) setting forth some of the terms of Executive’s employment and
post-employment relationships with Company. Capitalized terms used herein, but
not otherwise defined, shall have the meanings given to such terms of the
Employment Agreement.

The Board of Directors has determined to award to the Executive shares of the
common stock of the Company (“Common Stock”), subject to the restrictions
contained herein.

NOW, THEREFORE, for good and valuable consideration, including the mutual
promises set forth in this agreement and the Employment Agreement and the
benefits that the Company expects to derive in connection with the services to
be hereafter rendered to it or its subsidiaries by the Executive, the Company
and the Executive hereby agree as follows:

ARTICLE I

RESTRICTED SHARES

1.1

Award of Restricted Shares. The Company hereby awards to the Executive the
number of shares of Common Stock listed above under the heading “Number of
Restricted Shares” (the “Restricted Shares”), subject to the restrictions
contained herein.

1.2

Vesting of the Restricted Shares. Subject to the terms of this Agreement, the
Restricted Shares shall vest in accordance with the following schedule:

 

  Shares
Vesting March 31, 2017 100%



 

(a)

Termination Due to Death, Disability, End of Term, By Company for Cause, or By
Executive Other Than for Good Reason. If Executive’s employment is terminated
pursuant to Section 3.1.1 (death), Section 3.1.2 (disability), Section 3.1.3
(the end of the Initial Term if either Party has timely delivered a Non-Renewal
Notice as provided in Section 1.1 or the end of any Automatic Renewal Term
pursuant to which either Party has timely delivered a Non-Renewal Notice as
provided in Section 1.1), Section 3.1.4 (without Good Reason by the Executive),
or Section 3.1.5 (by the Company for Cause) of the Employment Agreement, the
vesting of the Restricted Shares shall, on the date of such termination, cease
and any unvested Restricted Shares shall be forfeited by Executive and revert to
the Company.

(b) 

Termination By Company Without Cause or By Executive for Good Reason. If
Executive’s employment is terminated by Executive pursuant to Section 3.1.6
(Good Reason), or pursuant to Section 3.1.7 (without Cause by the Company) of
the Employment Agreement, any Restricted Shares that are scheduled to vest
during the period through the end of the Initial Term or the then current
Automatic Renewal Term, as applicable, of the Employment Agreement, shall
immediately vest.

Any Restricted Shares which do not vest shall be forfeited by Executive and
revert to the Company. The period during which the Restricted Shares are
unvested is referred to herein as the Restricted Period.

 

 Restricted Stock Award Agreement
1 

 

 

1.3  

Shareholder Status. Prior to the vesting of the Restricted Shares, Executive
shall have the right to vote the Restricted Shares, the right to receive and
retain all regular cash dividends paid or distributed in respect of the
Restricted Shares, and except as expressly provided otherwise herein, all other
rights as a holder of outstanding shares of Common Stock. Notwithstanding the
foregoing, the Executive shall not have the right to vote or to receive
dividends with respect to the Restricted Shares with respect to record dates
occurring after any of the Restricted Shares revert to the Company pursuant to
Section 1.2 hereof. Until the Restricted Shares vest pursuant to Section 1.2
hereof, the Company shall retain custody of the stock certificates representing
the Restricted Shares. As soon as practicable after the lapse of the
restrictions, the Company shall issue or release or cause to be issued or
released certificate(s) representing the shares, less any shares used to satisfy
the obligation to withhold income and/or employment taxes in connection with the
vesting of any Restricted Shares. The Executive shall give the Company a stock
power for such Restricted Shares duly endorsed in blank which will be used in
the event shares are forfeited in whole or in part.

1.4

Prohibition Against Transfer. During the Restricted Period, the Restricted
Shares may not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) by the Executive, or be subject to
execution, attachment or similar process. Any transfer in violation of this
Section 1.4 shall be void and of no further effect.

1.5

Forfeited Shares. The Company and/or the Company’s transfer agent shall be
authorized to take whatever action necessary, if any, following a forfeiture of
Restricted Shares to reflect the cancellation of the Restricted Shares subject
to such forfeiture (the “Forfeited Shares”), which shall not require the
approval and/or consent of Executive, and provided that by agreeing to the terms
and conditions of this Agreement, Executive hereby agrees to release the Company
and the Company’s transfer agent from any and all liability whatsoever in
connection with the cancellation of the Forfeited Shares following a forfeiture
(a “Cancellation”). Notwithstanding the above, Executive hereby covenants that
he will, whenever and as reasonably requested by the Company and the transfer
agent, at his sole cost and expense, do, execute, acknowledge and deliver any
and all such other and further acts, deeds, assignments, transfers, conveyances,
confirmations, powers of attorney and any instruments of further assurance,
approvals and consents as the Company or the transfer agent may reasonably
require in order to complete, insure and perfect the Cancellation, if such may
be reasonably required by the Company and/or the Company’s transfer agent.

ARTICLE II

TAX MATTERS 

2.1

Tax Responsibility. The Executive (and not the Company) shall be responsible for
the Executive’s federal, state, local or foreign tax liability and any of the
Executive’s other tax consequences that may arise as a result of the
transactions contemplated by this Agreement. The Executive shall rely solely on
the determinations of the Executive’s tax advisors or the Executive’s own
determinations, and not on any statements or representations by the Company or
any of its agents, with regard to all such tax matters. The acquisition of the
Restricted Shares may result in adverse tax consequences that may be avoided or
mitigated by filing an election under Section 83(b) of the Internal Revenue Code
of 1986, as amended (the “Code”). Such election may be filed only within thirty
(30) days after the date of this Agreement. The Executive should consult with a
tax advisor to determine the tax consequences of acquiring the Restricted Shares
and the advantages and disadvantages of filing the Code Section 83(b) election.
The Executive acknowledges that it is the Executive’s sole responsibility, and
not the Company’s, to file a timely election under Section 83(b) of the Code,
even if the Executive requests the Company or its representatives make this
filing on the Executive’s behalf. Attached is a form 83(b) election as Exhibit A
for convenience.

 

2.2

Withholding Tax Payment. To the extent that the receipt of the Restricted Shares
or the vesting or repurchase of the Restricted Shares results in income to the
Executive for federal, state or local income tax purposes, the Executive shall
deliver to the Company at the time the Company is obligated to withhold taxes in
connection with such receipt or vesting, as the case may be, such amount as the
Company requires to meet its withholding obligation under applicable tax laws or
regulations, and if the Executive fails to do so, the Company has the right and
authority to deduct or withhold from other compensation payable to the Executive
an amount sufficient to satisfy its withholding obligations.



 Restricted Stock Award Agreement
2 

 

 

ARTICLE III

REPRESENTATIONS, WARRANTIES AND CONFIRMATIONS OF EXECUTIVE

3.1

Representations, Warranties and Confirmations of Executive. The Executive hereby
represents, warrants and confirms the following to the Company:

a.

Executive recognizes that the Restricted Shares (the “Securities”) have not been
registered under the Securities Act of 1933, as amended (the “1933 Act,” or the
“Act”), nor under the securities laws of any state and, therefore, cannot be
resold unless the resale of the Securities is registered under the 1933 Act or
unless an exemption from registration is available. Executive may not sell the
Securities without registering them under the 1933 Act and any applicable state
securities laws unless exemptions from such registration requirements are
available with respect to any such sale. The Company is under no obligation to
register such Securities under the 1933 Act or under any state “Blue Sky” laws
prior to or subsequent to their issuance;

b.

Executive acknowledges that he is a “sophisticated investor” (i.e., has
experience and knowledge in and with investments in companies similar to the
Company); has, prior to the date of this Agreement, been given an opportunity to
review material contracts and documents of the Company and has had an
opportunity to ask questions of and receive answers from the Company’s officers
and directors and has no pending questions as of the date of this Agreement; and
is not relying on any oral representation of the Company or any other person,
nor any written representation or assurance from the Company in connection with
such Executive’s acceptance of the Securities and investment decision in
connection therewith. The Executive acknowledges that due to Executive’s status
as an employee of the Company, the Executive has knowledge of the financial
condition, business operations, risks affecting the business operations of, and
results of operations of the Company;

c.

Executive has such knowledge and experience in financial and business matters
such that Executive is capable of evaluating the merits and risks of an
investment in the Securities and of making an informed investment decision, and
does not require a representative in evaluating the merits and risks of an
investment in the Securities;

d.

Executive recognizes that an investment in the Company is a speculative venture
and that the total amount of consideration tendered in connection with the
Securities is placed at the risk of the business and may be completely lost. The
ownership of the Securities as an investment involves special risks;

e.

Executive realizes that the Securities cannot readily be sold as they will be
restricted securities and therefore the Securities must not be accepted unless
Executive has liquid assets sufficient to assure that Executive can provide for
current needs and possible personal contingencies;

f.

Executive confirms and represents that he is able (i) to bear the economic risk
of the Securities, (ii) to hold the Securities for an indefinite period of time,
and (iii) to afford a complete loss of the Securities. Executive also represents
that he has (i) adequate means of providing for his current needs and possible
personal contingencies, and (ii) has no need for liquidity in the Securities;

g.

All information which Executive has provided to the Company concerning
Executive’s financial position and knowledge of financial and business matters
is correct and complete as of the date hereof;

h.

Executive has carefully considered and has, to the extent he believes such
discussion necessary, discussed with his professional, legal, tax and financial
advisors, the suitability of an investment in the Securities for his particular
tax and financial situation and his advisers, if such advisors were deemed
necessary, have determined that the Securities are a suitable investment for
him;

 Restricted Stock Award Agreement
3 

 

i.

Executive has not become aware of and has not been offered the Securities by any
form of general solicitation or advertising, including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine, or other similar media or television or radio broadcast or
any seminar or meeting where, to the Executive’s knowledge, those individuals
that have attended have been invited by any such or similar means of general
solicitation or advertising;

j.

Executive understands that the Securities are being offered to him in reliance
on specific exemptions from or non-application of the registration requirements
of federal and state securities laws and that the Company is relying upon the
truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of Executive set forth herein in order to
determine the applicability of such exemptions and the suitability of Executive
to acquire the Securities. All information which Executive has provided to the
Company concerning the undersigned’s knowledge of financial and business matters
is correct and complete as of the date hereof;

k.

the Company is under no obligation to register or seek an exemption under any
federal and/or state securities acts for any sale or transfer of the Securities
by Executive, and Executive is solely responsible for determining the status, in
his hands, of the Securities acquired in connection herewith and the
availability, if required, of exemptions from registration for purposes of sale
or transfer of the Securities;

l.

No federal or state agency has made any finding or determination as to the
fairness of the Securities for investment or any recommendation or endorsement
of the Securities. The Securities have not been registered under the 1933 Act or
the securities laws of any State and are being offered and sold in reliance on
exemptions from the registration requirements of the 1933 Act and such state
laws;

m.

The Executive is acquiring the Securities for his own account for long-term
investment and not with a view toward resale, fractionalization or division, or
distribution thereof, and he does not presently have any reason to anticipate
any change in his circumstances, financial or otherwise, or particular occasion
or event which would necessitate or require his sale or distribution of the
Securities. No one other than the Executive has any beneficial interest in said
securities. The Executive is receiving the Securities for his account for the
purpose of investment and not with a view to, or for sale in connection with,
any distribution thereof; and

n.

The Executive understands and agrees that a legend has been or will be placed on
any certificate(s) or other document(s) evidencing the Securities in
substantially the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED OR ANY STATE SECURITIES ACT. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS (I) THEY SHALL HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED AND ANY APPLICABLE STATE SECURITIES ACT, OR
(II) THE CORPORATION SHALL HAVE BEEN FURNISHED WITH AN OPINION OF COUNSEL,
SATISFACTORY TO COUNSEL FOR THE CORPORATION, THAT REGISTRATION IS NOT REQUIRED
UNDER ANY SUCH ACTS.

 Restricted Stock Award Agreement
4 

 

ARTICLE IV

MISCELLANEOUS

4.1

References to Employment Agreement. All references to the Employment Agreement
herein shall refer to the Employment Agreement in effect on the date of grant of
Restricted Shares. Notwithstanding that, at the time of a termination of
Executive’s employment, the Executive and Company may no longer be parties to
such Employment Agreement or may have amended such Employment Agreement, this
Agreement shall be interpreted as if such Employment Agreement were still in
place (including any requirements to give notice, etc.).

4.2

Taxes. The Company may require payment of or withhold any income or employment
tax which it believes is payable as a result of the grant or vesting of the
Restricted Shares or any payments thereon or in connection therewith, and the
Company may defer making delivery with respect to the shares until arrangements
satisfactory to the Company have been made with regard to any such withholding
obligation.

4.3

No Employment Rights. The award of the Restricted Shares pursuant to this
Agreement shall not give the Executive any right to remain employed by the
Company or any affiliate thereof.

4.4

Notices. Any notice to be given to the Company under the terms of this Agreement
shall be governed by the terms of the Employment Agreement.

4.5

Governing Law. This Agreement and all questions arising hereunder or in
connection herewith shall be determined in accordance with the laws of the State
of Nevada without giving effect to its conflicts of law provisions.

IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the date first written above.

 

 COMPANY: PARTICIPANT:     Code Green Apparel Corp.   A Nevada corporation      
        George J. Powell, III [Executive] Chief Executive Officer          


 

 Restricted Stock Award Agreement
5 

 

 

EXHIBIT A

ELECTION TO INCLUDE VALUE OF RESTRICTED PROPERTY IN GROSS INCOME IN YEAR OF
TRANSFER
UNDER CODE §83(b)

 The undersigned hereby elects pursuant to Section 83(b) of the Internal Revenue
Code with respect to the property described below and supplies the following
information in accordance with the regulations promulgated thereunder.

 

1. The name, address, and taxpayer identification number of the undersigned are:

 

  Name:       Spouse’s Name:       Address:       City, State, Zip:       Soc.
Sec. Number:       Spouse’s Soc. Sec. Num:    

 

2. The property with respect to which this election is being made consists of
[____] shares of Common Stock (the “Shares”) of CODE GREEN APPAREL CORP., a
Nevada corporation (the “Company”).     3. The date on which the property was
transferred was _________ ___, _____.     4. The Shares are subject to
forfeiture and repurchase, subject to the undersigned’s continuing performance
of service on behalf of the Company, as set forth in a Restricted Stock Award
Agreement entered into by the undersigned in connection with the undersigned’s
acquisition of such Shares.     5. The fair market value at the time of the
transfer (determined without regard to any restrictions, other than those which
by their term will never lapse) of the Shares is $______ per Share.     6. The
Shares were acquired by the undersigned in consideration for services.     7. A
copy of this statement has been furnished to the Company.

 

Dated: __________ ___, _____

 

        Taxpayer:       Print Name:             Spouse:       Print Name:    

 

 



 Restricted Stock Award Agreement
6 

 

 